DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-26 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; A semiconductor package, comprising: a plurality of inductor features on a first build-up layer, the plurality of inductor features comprising a pad and a conductive line; a raised pad structure on the first build-up layer, the raised pad structure comprising a pillar structure on the pad, wherein a size of the pillar structure is approximately equal or equal to a corresponding size of the pad such that the pillar structure and the pad are aligned or minimally misaligned relative to each other; a magnetic film encapsulating the plurality of inductor features and the raised pad structure, the magnetic film comprising one or more magnetic fillers, wherein top surfaces of the raised pad structure and the magnetic film are co-planar; an additional layer on the top surfaces of the raised pad structure and the magnetic film, the additional layer in direct contact with the magnetic film; and a via on the top surface of the raised pad structure, the via being through the additional layer.
          Therefore, claim 1 and its dependent claims 2-12 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 13 with the allowable feature being; A method of forming a cored or coreless semiconductor package, comprising: forming a plurality of inductor features on a first build-up layer, the plurality of inductor features comprising a pad and a conductive line; forming a raised pad structure on the first build-up layer by fabricating a pillar structure on the pad, wherein a size of the pillar structure is approximately equal or equal to a corresponding size of the pad such that the pillar structure and the pad are aligned or minimally misaligned relative to each other; encapsulating the plurality of inductor features and the raised pad structure in a magnetic film, the magnetic film comprising one or more magnetic fillers; planarizing a top surface of the magnetic film until top surfaces of the raised pad structure and the magnetic film are co-planar;
depositing an additional layer on the top surfaces of the raised pad structure and the magnetic film, the additional layer in direct contact with the magnetic film; and forming a via on the top surface of the raised pad structure by removing one or more portions of the additional layer above the raised pad structure.
          Therefore, claim 13 and its dependent claims 14-19 are allowed.

; A semiconductor package, comprising: a plurality of inductor features on a first build-up layer, the plurality of inductor features comprising a pad and a conductive line; a raised pad structure on the first build-up layer, the raised pad structure comprising a pillar structure on the pad, wherein a size of the pillar structure is less than a corresponding size of the pad; a magnetic film encapsulating the plurality of inductor features and the raised pad structure, the magnetic film comprising one or more magnetic fillers, wherein top surfaces of the raised pad structure and the magnetic film are co-planar; an additional layer on the top surfaces of the raised pad structure and the magnetic film, the additional layer in direct contact with the magnetic film; and a via on the top surface of the raised pad structure, the via being through the additional layer.
          Therefore, claim 20 and its dependent claims 21-25 are allowed.

          Furthermore, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 26 with the allowable feature being; A semiconductor package, comprising: a plurality of inductor features on a first build-up layer, the plurality of inductor features comprising a pad and a conductive line; a raised pad structure on the first build-up layer, the raised pad structure comprising a pillar structure on the pad, wherein a size of the pillar structure is approximately equal or equal to a corresponding size of the pad such that the pillar structure and the pad are aligned or minimally misaligned relative to each other; a magnetic film encapsulating the plurality of inductor features and the raised pad structure, the magnetic film comprising one or more magnetic fillers, wherein top surfaces of the raised pad structure and the magnetic film are co-planar; an additional layer on the top surfaces of the raised pad structure and the magnetic film; a via on the top surface of the raised pad structure, the via being through the additional layer; a conductive structure over the via; a second plurality of inductor features on the additional layer; and a magnetic paste encapsulating one or more inductor features selected from the second plurality of inductor features.
          Therefore, claim 26 is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847